243 S.C. 185 (1963)
133 S.E.2d 127
Warren E. LEE, Respondent,
v.
Wilbur C. KIRBY, Appellant.
18116
Supreme Court of South Carolina.
November 4, 1963.
*186 Messrs. Bridges & Bridges, of Florence, for Appellant.
Messrs. Arrowsmith & Looper, of Florence, for Respondent.
November 4, 1963.
BRAILSFORD, Justice.
This action for personal injury and property damage resulted in a verdict for plaintiff for $1,000.00. Plaintiff's motion for a new trial upon the ground that the verdict was inadequate was granted by the court. The defendant appealed upon one exception which charges that the court erred in granting a new trial on this ground, "In that there was sufficient evidence introduced in the trial to substantiate the verdict of the jury as rendered, there being conflicting testimony as to the period of plaintiff's disability, the value of the property of plaintiff prior to the collision, and the value of the property subsequent to such collision." In the light of the settled rule that a trial judge has the authority and responsibility to grant a new trial when, in his judgment, the verdict of the jury is contrary to the fair preponderance of the evidence, the exception fails to embody a meritorious assignment of error of law. An order granting a new trial based upon a consideration of the evidence and a conclusion therefrom by the trial judge contrary to that of the jury is not appealable. Donkle v. Forster, 238 S.C. 90, 119 S.E. (2d) 231; Fuller v. Bailey, 237 S.C. 573, 118 S.E. (2d) 340; Sellars v. Collins, 212 S.C. 26, 46 S.E. (2d) 176. Therefore, the exception presents no issue for review by this court.
Appeal dismissed.
TAYLOR, C.J., and MOSS, LEWIS and BUSSEY, JJ., concur.